[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JULY 6, 2005
                               No. 04-15222                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 04-80512-CV-KLR

ORRIS LURRY,


                                                            Plaintiff-Appellant,

                                    versus

TRANSCOR AMERICA, LLC,

                                                           Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (July 6, 2005)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Orris Lurry (“Lurry”) appeals the district court’s grant of summary judgment
in favor of Transcor America, LLC, (“Transcor”) in this negligence action arising

from an incident that occurred on February 3, 2000. The district court determined

that Transcor should not be equitably estopped from arguing that the statute of

limitations on Lurry’s negligence claim expired before Lurry filed suit. We agree

and therefore affirm.

                                  BACKGROUND

      Transcor is a limited liability company in the business of transporting

prisoners. Lurry is a resident of Palm Beach County, Florida, and was incarcerated

at the time of the events that gave rise to this lawsuit. On February 3, 2000,

Transcor was transporting Lurry in Palm Beach County, Florida. A Transcor

employee was driving the vehicle at the time, and Lurry sat, handcuffed, in the rear

seat of the vehicle. Lurry was not wearing a seatbelt. During the transport, the

driver abruptly stopped the vehicle. Unable to brace himself, Lurry lurched

forward, hitting either the gate or the front seats of the vehicle. The collision

allegedly caused or aggravated injuries to Lurry’s body and head.

      Lurry filed this negligence action in state court on May 4, 2004, and

Transcor later removed the case pursuant to 28 U.S.C. § 1441. Florida law

establishes a four-year statute of limitations for negligence actions. See Fl. Stat. §

95.11 (3)(a). It is undisputed that Lurry filed his complaint after the expiration of



                                           2
the statute of limitations, which occurred on February 3, 2004.

      Transcor moved to dismiss Lurry’s complaint with prejudice on statute of

limitations grounds. Lurry responded that Transcor should be equitably estopped

from asserting the statute of limitations defense on the theory that Transcor led him

to believe that it would settle the lawsuit, thereby causing him to delay filing

beyond the expiration of the statute of limitations.

      In support of his equitable estoppel theory, Lurry argued that Danielle

Smith, a claims adjustor for Transcor’s insurance company, and Susan Harwood,

counsel for Transcor, led Lurry’s attorneys, J. Freddy Rhoads and Bonnie Willis,

to believe that Transcor intended to settle his claim, thereby causing him to wait to

file suit until after the statute of limitations expired. Lurry submitted two affidavits

from Rhoads and one affidavit from Willis in support of this theory. In response,

Transcor submitted affidavits from Smith and Harwood. Transcor moved to strike

Rhoads’ second affidavit and portions of Willis’ affidavit.

      In his first affidavit, Rhoads claimed that during a telephone conversation

with Smith that occurred before the February 3, 2004, deadline, Smith told him not

to file suit at that time in order to enable the parties to settle the claim. However,

after the district court converted Transcor’s motion to dismiss to a motion for

summary judgment, Lurry submitted an additional affidavit from Rhoads and an



                                            3
affidavit from Willis. In Rhoads’ new affidavit, Rhoads claimed that Smith told

him on February 2, 2004–the day before the statute of limitations was to

expire–not to file suit so that the parties could settle the claim. The remaining

paragraphs of Rhoads’ second affidavit were identical to those in his first affidavit.

Willis admits in her affidavit that she never spoke with Smith or Harwood before

the day the lawsuit was filed and that her delay in filing suit was based on

information she received from Rhoads–not Smith or Harwood.

       The district court entered summary judgment in favor of Transcor on statute

of limitations grounds. In addition, the court ordered that Rhoads’ second affidavit

be stricken from the record for inconsistency and redundancy. Finally, the court

ordered that certain paragraphs of Willis’ affidavit be stricken from the record

because she made the statements without personal knowledge. Lurry now appeals

the district court’s final order.

                              STANDARD OF REVIEW

       We review a district court’s grant of summary judgment de novo, “viewing

the record and drawing all reasonable inferences in the light most favorable to the

non-moving party.” Hall v. United Ins. Co. of America, 367 F.3d 1255, 1262 (11th

Cir. 2004). Summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if



                                           4
any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c).

                                         DISCUSSION

       The issue on appeal is whether the district court erred when it granted

summary judgment in favor of Transcor after determining that Transcor should not

be equitably estopped from arguing that the statute of limitations on Lurry’s

negligence claim expired before Lurry filed suit.1

       To prove equitable estoppel, as it relates to the party to be estopped, Lurry

must establish the following elements: “‘(1) conduct which amounts to a false

representation or concealment of material facts . . . ; (2) the intention, or at least the

expectation, that such conduct shall be acted upon by, or influence, the other party .

. . ; and (3) knowledge, actual or constructive, of the real facts.’” Rinker Materials

Corp. v. Palmer First Nat’l Bank & Trust Co. of Sarasota, 361 So.2d 156, 157


       1
          On appeal, Transcor briefed two additional issues: (1) whether the district court properly
struck Rhoads’ second affidavit, and (2) whether the district court properly ignored Lurry’s
request for “additional discovery.” Lurry did not present or brief either of these two issues.
         “[T]he law is by now well settled in this Circuit that a legal claim or argument that has
not been briefed before the court is deemed abandoned and its merits will not be addressed. The
Federal Rules of Appellate Procedure plainly require that an appellant’s brief ‘contain, under
appropriate headings and in the order indicated . . . a statement of the issues presented for
review.’” Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004)
(citing Fed.R.App.P. 28 (a)(5)). “If an argument is not fully briefed (let alone not presented at
all) to the Circuit Court, evaluating its merits would be improper. . . .” Id.
         Lurry’s appellate brief does not set forth or brief the other two issues. As such, we deem
the two issues abandoned and do not address their merits.

                                                 5
(Fla. 1978) (quoting 28 Am. Jur. 2d, Estoppel and Waiver, Section 35). Lurry

must also establish the following additional elements, which relate to the party

claiming estoppel: “‘(1) lack of knowledge and of the means of knowledge of the

truth . . . ; (2) reliance, in good faith, upon the conduct or statements of the party to

be estopped; and (3) action or inaction based thereon of such a character as to

change the position or status of the party claiming the estoppel, to his injury,

detriment, or prejudice.’” Id. Moreoever, “a party may successfully maintain a suit

under the theory of equitable estoppel only where there is proof of fraud,

misrepresentation, or other affirmative deception.” Id. at 159.

      In this case, the district court correctly concluded that no genuine issue of

material fact remained as to whether Transcor should be equitably estopped from

presenting the statute of limitations defense, as there was no evidence of “fraud,

misrepresentation, or other affirmative deception.” Id. Lurry did not point to any

conduct on the part of Transcor that constitutes false representation or concealment

of facts. In addition, Lurry failed to present any evidence that would contradict the

statements of Smith and Harwood that they did not know the statute of limitations

had expired until May. Moreover, neither Rhoads nor Willis alleged that they

lacked knowledge of the four-year statute of limitations or that they lacked the

means of ascertaining such knowledge. Likewise, neither Rhoads or Willis alleged


                                            6
that their delay in filing suit was in direct reliance on any alleged statements by

Smith or Harwood. Thus, the district court properly granted summary judgment in

favor of Transcor.

                                   CONCLUSION

      Upon review of the record, and upon consideration of the parties’ briefs, we

find no reversible error. For the above stated reasons, we affirm the district court’s

grant of summary judgment in favor of Transcor.

      AFFIRMED.




                                           7